Citation Nr: 0913530	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08 02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized anxiety disorder (GAD)(claimed as memory loss and 
concentration problems), to include as due to an undiagnosed 
illness as a result of Persian Gulf War service.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to June 
1991

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Togus Department of Veterans Affairs (VA) Regional Office 
(RO) in Augusta, Maine.  

In addition to the issues addressed on the title page, the 
Veteran also initiated an appeal of the May 2007 decision 
that denied a claim for breathing problems and cough.  The 
benefits have since been granted in an October 2008 Decision 
Review Officer (DRO) Decision.  As such, there no longer 
remains a claim in controversy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is 
not ready for appellate disposition because of an outstanding 
DRO hearing request by the Veteran.  

In the Veteran's January 2008 substantive appeal, he 
requested a DRO hearing to be held at the Togus RO.  The 
Board notes that a separate cover letter was attached to the 
VA Form 9, which also specifically delineated the Veteran's 
DRO hearing request.  

An informal conference was held in June 2008.  The Veteran 
was not present.  His representative and the DRO agreed upon 
the following action: "determine whether a DRO hearing is 
still requested."  It does not appear that such agreed upon 
action was followed through.  

There has been no communication from either the Veteran or 
his authorized representative indicating that they have 
withdrawn the DRO hearing request.  Thus, the appeal must be 
remanded so the Veteran can be afforded a hearing as 
requested.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing before 
a DRO at the Togus RO at the next 
available opportunity.  Should the 
Veteran withdraw his hearing request, or 
otherwise indicate that he no longer 
desires a DRO hearing, the matter should 
be returned to the Board for appellate 
review.  Any indicated development should 
be undertaken in this regard.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The Veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

